Case 2:20-cv-04833-MWF-JEM Document 23 Filed 06/25/20 Page 1 of 1 Page ID #:96



   1

   2                                                                     JS-6
   3

   4

   5                        UNITED STATES DISTRICT COURT

   6                      CENTRAL DISTRICT OF CALIFORNIA

   7   ANTHONY HAUSMAN, an individual;              Case No. 2:20-cv-4833-MWF-(JEMx)
       and STACY HAUSMAN, an individual,
   8                                                ORDER RE STIPULATION TO
                             Plaintiffs,            REMAND REMOVED ACTION
   9
             v.                                     Complaint Filed: March 20, 2020
  10

  11
       TABLETOPS UNLIMITED, INC.,
  12   DBA TTU, A CA CORPORATION and
       DOES 1 through 25, Inclusive,
  13
                             Defendants.
  14

  15

  16        On June 22, 2020, the Parties to the above-referenced action filed a Stipulation
  17 to Remand Removed Action. The Court having reviewed that stipulation and good

  18 cause appearing, orders as follows:

  19        1.    The Parties’ stipulation is approved;
  20        2.    Central District of California case number 2:20-cv-4833-MWF-(JEMx)
  21 styled ANTHONY HAUSMAN, et. al. v. TABLETOPS UNLIMITED, INC., DBA TTU

  22 et al. is hereby remanded to Los Angeles County Superior Court.

  23        IT IS SO ORDERED.
  24

  25 Dated: June 25, 2020             ____________________________________________
                                      MICHAEL W. FITZGERALD
  26                                  UNITED STATES DISTRICT JUDGE
  27

  28
                                                1
                     ORDER RE STIPULATION TO REMAND REMOVED ACTION
